Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 11/21/2022.
Claims 1-13 are pending.
Claims 1, 11 and 12 have been amended.

Response to Arguments
Drawings objection is withdrawn.
Claim rejections under 35 USC § 101 is withdrawn.
Claim Rejections under 35 USC § 112, second paragraph is withdrawn.
Applicant’s argument(s) filed on 11/21/2022, with respect to claim(s) 1-13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Sprague et al (20160275461 A1) in view of McGuire et al (US 20030097360 A1).

Examiner’s note
The examiner agreed that Zveguintzoff et al is not available prior art against the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-3, 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al (20160275461 A1) in view of McGuire et al (US 20030097360 A1).
With respect to independent claims:
Regarding claim(s) 1, Sprague et al teach an apparatus, suitable for a runtime environment for a blockchain, for operating a cryptographically protected virtual machine, (Sprague, [0010], installing and running apps is meant to be very simple. However, there is a class of apps that can benefit greatly from strong assurance of their origin and opaque separation from the execution of other apps. This may be, for example, a Trusted Execution Environment or TEE. [0061], the TEE may be implemented as a virtual machine.) 
having:  device or processor means for providing at least one first link of a blockchain, which link comprises at least one transaction data record that describes at least one first operating state of the virtual machine (Sprague, claim "1, preparation for delivering an electronic transaction in the block chain. [0021] ... Once ensconced in the block chain, the device record (operating state of the virtual machine) can be extended and modified with attributes such as the PCR quotes.) and has at least one instruction to form a second link in the blockchain, (Sprague, [0075], to sign a transaction the integrity server expects a recent measurement from the device, every time a measurement matches, the device registration record can be updated.) wherein the at least one transaction data record of the second link describes a second operating state of the virtual machine, (Sprague, [0074], a Device Measurement Record which includes ... Platform Configuration Registers ( PCR's) OS Version, GPS Location ... The resulting data set becomes the gold reference or Reference Value for future integrity checks. [0075] ... device registration record can be updated (second operating state).)
 which second operating state has changed in comparison with the first operating state, (Sprague, [0075], Every time a measurement matches, the device registration record can be updated with a success count. The integrity server may be given policy rules that will accept a measurement which doesn't match if the problem is not deemed severe in light of other matching measurements or attributes.) 
device or processor means for providing a checking function that checks a transaction to be performed that is defined by the at least one transaction data record for whether the second operating state of the virtual machine is admissible, (Sprague, [0074] ... The resulting data set becomes the gold reference or Reference Value for future integrity checks.) 
and device or processor means for performing the transaction on the basis of the checked admissibility. (Sprague, [0075] ... If the measurements match the transaction is signed".)
However, the prior art fails to teach wherein the virtual machine is designed as a stack or register machine; wherein the checking function undertakes tasks of an interpreter that interprets and/or executes commands for operating the virtual machine; 
McGuire et al teach wherein the virtual machine is designed as a stack or register machine; (McGuire, [0058] Another component of the Java VM is the interpreter 156, which is responsible for reading in Java byte code from loaded classes, and converting this into machine instructions for the relevant platform. From the perspective of a Java application, the interpreter effectively simulates the operation of a processor for the virtual machine. The Java VM further includes stack area 195, which is used for storing the stacks 196, 198 associated with the execution of different threads on the Java VM.)
wherein the checking function undertakes tasks of an interpreter that interprets and/or executes commands for operating the virtual machine; (McGuire, [0058] Another component of the Java VM is the interpreter 156, which is responsible for reading in Java byte code from loaded classes, and converting this into machine instructions for the relevant platform. From the perspective of a Java application, the interpreter effectively simulates the operation of a processor for the virtual machine. The Java VM further includes stack area 195, which is used for storing the stacks 196, 198 associated with the execution of different threads on the Java VM.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the virtual machine is designed as a stack or register machine; wherein the checking function undertakes tasks of an interpreter that interprets and/or executes commands for operating the virtual machine as taught by McGuire al al. The motivation/suggestion would have been because there is a need to object locking, and in particular to locking objects which can be shared across multiple virtual machines. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 6 and 11-13 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.
	
With respect to dependent claims:
Regarding claim(s) 2, Sprague-McGuire teaches the apparatus as claimed in claim 1, wherein the checking function is integrated in the first link in the blockchain. (Sprague, [0102], a system for may be provided for accumulating a value attached to transactions in a block chain communication network associated with a bitcoin account, the system comprising a block chain communication network; an electronic transaction in the block chain network; a bitcoin account; a transaction record associated with the bitcoin account; a transaction interrogation process implemented as a part of executing the electronic transaction in a block chain network. The implementation may further comprise a checking of the transaction record for the existence of a previous transaction associated with the account;)
Regarding claim(s) 3, Sprague-McGuire teaches the apparatus as claimed in claim 1, wherein the checking function is represented by what is known as a smart contract. (Sprague, [0099], a service may be provided whereby a bitcoin transaction accumulates to a new license right. This would be done by integrating a smart contract with attribute information in the transaction record that would identify the chain of transactions that accumulate to a right.)
Claim(s) 7 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 8 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.


2.	Claim(s) 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al (20160275461 A1) in view of McGuire et al (US 20030097360 A1) in view of Grefen et al (US 20170163733 A1).
Regarding claim(s) 4, the prior art fails to teach the apparatus as claimed in claim 1, wherein the change of operating state relates to machine-internal states. 
However, Grefen al al teach wherein the change of operating state relates to machine-internal states. (Grefen, [0071])
Therefore, it would have been obvious to a person of ordinary skill to use wherein the change of operating state relates to machine-internal states as taught by Grefen al al. The motivation/suggestion would have been because there is a need to implementing security and creating reliable audit traces for most devices, but in particular industrial and IoT installations in insecure locations. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
Regarding claim(s) 5, Sprague-McGuire-Grefen teaches the apparatus as claimed in claim 1, wherein the change of operating state relates to at least one of states of sensors, actuators and control devices, for devices or installations, that are arranged outside the machine. (Grefen, [0071])
Claim(s) 9 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 10 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	/DAVID P ZARKA/Primary Examiner, Art Unit 2449